UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 28, 2013 BJ'S RESTAURANTS, INC. (Exact name of registrant as specified in its charter) California 0-21423 33-0485615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7755 Center Avenue, Suite 300 Huntington Beach, CA 92647 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code:(714) 500-2400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Effective August 28, 2013, Henry Gomez resigned as a member of the Board of Directors of BJ's Restaurants, Inc. (the "Company").Mr. Gomez indicated that his resignation was prompted by the increased level of responsibilities resulting from his recent appointment as chief marketing officer of Hewlett-Packard Company which he felt would prevent him from properly sustaining his role as a director of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BJ'S RESTAURANTS, INC. Date: August 30, 2013 By: /s/ Gregory Trojan Gregory Trojan, Chief Executive Officer and President
